United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3957
                        ___________________________

                            Elvis H. Tobar Hernandez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 12, 2016
                             Filed: October 17, 2016
                                  [Unpublished]
                                 ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Elvis H. Tobar Hernandez, a citizen of El Salvador, petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from an adverse
decision of an immigration judge. He challenges the denial of his claim for
withholding of removal based on an alleged well-founded fear of future persecution,
and the denial of relief under the Convention Against Torture (CAT). After careful
consideration, we conclude that substantial evidence supports the decision. See
Davila-Mejia v. Mukasey, 531 F.3d 624, 627, 629 (8th Cir. 2008) (standard of
review); cf. Garcia v. Holder, 746 F.3d 869, 872-73 (8th Cir. 2014) (opposition to
gangs is not basis for cognizable “particular social group”); Cooke v. Mukasey, 538
F.3d 899, 908 (8th Cir. 2008) (claim under CAT fails where based on same facts as
unsuccessful asylum and withholding-of-removal claims).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-